Citation Nr: 0315687	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic low back 
disability , including double scoliosis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973 and again from April 1977 to March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1989 and October 1997 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been submitted to reopen the 
claim for a low back disorder on a direct basis and based on 
allegations of aggravation during both periods of service.  

In September 2000, the Board found that new and material 
evidence had been submitted to reopen the claim for a low 
back disorder and the claim was remanded for further 
development.  


REMAND

On November23, 1999, the veteran testified before a Veterans 
Law Judge (VLJ) at a videoconference hearing in Montgomery, 
Alabama.  Unfortunately, the VLJ that conducted that hearing 
is no longer employed by the Board.  Pursuant to 38 C.F.R. 
§ 20.707 (2002), the VLJ who conducts the hearing shall 
participate in making the final determination in the claim.  
If a VLJ is unable to participate in the disposition of a 
proceeding to which the VLJ has been assigned, the Chairman 
of the Board may assign the proceeding to another VLJ.  
Although there is a complete transcript of the November 1999 
videoconference hearing, and a decision can be made on the 
appellate record as it is, the veteran has the right to 
another hearing.  

In June 2003, a letter was sent to the veteran and he was 
asked if he wanted to attend another hearing.  In July 2003, 
he responded that he wanted to attend a Travel Board hearing.  
The veteran has a right to such a hearing.  38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2002).  
Therefore, a Travel Board hearing should be scheduled for him 
pursuant to 38 C.F.R. § 20.704 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



